SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D* (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Telanetix, Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 879180107 (CUSIP Number) Martin M. Hale, Jr. 570 Lexington Avenue 49th Floor New York, New York 10022 (212) 751-8800 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 30, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [ ] NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 15 Pages) The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.879180107 SCHEDULE 13D Page2 of 15 Pages 1 NAME OF REPORTING PERSON Martin M. Hale, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) FF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 287,501,703 shares of common stock (1) 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 287,501,703 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 287,501,703 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 82.5%(2) 14 TYPE OF REPORTING PERSON (see instructions) IN (1) The 287,501,703 shares of Common Stock includes 225,492,765 shares currently held and 62,008,938 shares to be delivered upon the amendment to the Issuer’s certificate of incorporation as described in Item 4. (2) The percentages used throughout this Schedule 13D are based upon the 348,611,054 shares that will be outstanding upon amendment to the Issuer’s certificate of incorporation increasing the Issuer’s authorized capital stock (286,602,116 shares are currently outstanding as reported in the Company’s 8-K filed on July 7, 2010 and the additional 62,008,938 shares to be delivered to the Reporting Persons upon the amendment to the Issuer’s certificate of incorporation). CUSIP No.879180107 SCHEDULE 13D Page3 of 15Pages 1 NAME OF REPORTING PERSON Hale Fund Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 95,833,901 shares of common stock (3) 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 95,833,901 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 287,501,703 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 27.5% 14 TYPE OF REPORTING PERSON* OO (3) The 95,833,901 shares of Common Stock includes 75,164,255 shares currently held and 20,669,646 shares to be delivered upon the amendment to the Issuer’s certificate of incorporation as described in Item 4. CUSIP No.879180107 SCHEDULE 13D Page4 of 15Pages 1 NAME OF REPORTING PERSON Hale Fund Partners, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 191,667,802 shares of common stock (4) 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 191,667,802 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON REPORTING PERSON 287,501,703 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 55.0% 14 TYPE OF REPORTING PERSON (see instructions) OO (4) The 191,667,802 shares of Common Stock includes 150,328,510 shares currently held and 41,339,292 shares to be delivered upon the amendment to the Issuer’s certificate of incorporation as described in Item 4. CUSIP No.879180107 SCHEDULE 13D Page5 of 15Pages 1 NAME OF REPORTING PERSON Hale Capital Partners, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 191,667,802 shares of common stock (5) 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 191,667,802 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 287,501,703 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 55.0% 14 TYPE OF REPORTING PERSON* PN (5) The 191,667,802 shares of Common Stock includes 150,328,510 shares currently held and 41,339,292 shares to be delivered upon the amendment to the Issuer’s certificate of incorporation as described in Item 4. CUSIP No.879180107 SCHEDULE 13D Page6 of 15 Pages 1 NAME OF REPORTING PERSON EREF-TELA, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 41,071,672 shares of common stock (6) 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 41,071,672 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 287,501,703 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 11.8% 14 TYPE OF REPORTING PERSON* OO (6) The 41,071,672 shares of Common Stock includes 32,213,252 shares currently held and 8,858,420 shares to be delivered upon the amendment to the Issuer’s certificate of incorporation as described in Item 4. CUSIP No.879180107 SCHEDULE 13D Page7 of 15 Pages 1 NAME OF REPORTING PERSON HCP-TELA, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 191,667,802 shares of common stock (7) 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 191,667,802 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 287,501,703 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 55.0% 14 TYPE OF REPORTING PERSON* OO (7) The 191,667,802 shares of Common Stock includes 150,328,510 shares currently held and 41,339,292 shares to be delivered upon the amendment to the Issuer’s certificate of incorporation as described in Item 4. CUSIP No.879180107 SCHEDULE 13D Page8 of15Pages 1 NAME OF REPORTING PERSON CBG-TELA, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 54,762,229 shares of common stock (8) 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 54,762,229 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 287,501,703 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 15.7% 14 TYPE OF REPORTING PERSON* OO (8) The 54,762,229 shares of Common Stock includes 42,951,003 shares currently held and 11,811,226 shares to be delivered upon the amendment to the Issuer’s certificate of incorporation as described in Item 4. CUSIP No.879180107 SCHEDULE 13D Page9 of 15Pages Item 1. SECURITY AND ISSUER This statement relates to the shares of common stock, par value $0.0001 per share (the "Common Stock"), of Telanetix, Inc., a Delaware corporation (the "Issuer").
